 312DECISIONSOF NATIONALLABOR RELATIONS BOARDCommunication Workers of America,Local 6222andJohn H.Reinbold.Case 23-CB-888October 31, 1970DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINSOn May 12, 1969, Trial Examiner James T. Barkerissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in certainunfair labor practices and recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision. Thereafter, the Respondent filed exceptionsto the Trial . Examiner's Decision and a supportingbrief, and the General Counsel filed cross-exceptionsthereto together with a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The Board hasconsidered the Trial Examiner's Decision, the excep-tions and briefs, and the entire record in the case, andhereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner only to the extentthat theyare consistentwith the decision herein.Respondent Union and Southwestern Bell had beenparties toa series ofcollective-bargaining agreementsfor several years. None of these contracts containedunion-security clauses, as the statutes of Texasprohibit such clauses. John Reinbold, the ChargingParty, had been a member of the CommunicationsWorkers for some 22 years and a member of theRespondent Local for 5 1/2 years when he wasformally disciplined by the Respondent for failing tohonor a picket line.InApril 1968, Respondent was notified by itsInternational that one ofits sisterlocals, Local 6290,would commence an economic strike against South-westernBell inHouston, Texas, later that month andinstructedRespondent to render assistance to thestriking union. Thereafter, Respondent ordered itssteward, committee members, and other coordinatinggroups to inform the membership of the contemplatedstrike and to order them to cease work and evacuatetheir buildings when the picketlineswere established.The membership was notified that solidarity would bemaintained during the strike and that members whodisrupted the solidarity by disobeying orders wouldhave charges filed against them. The Trial Examinerfound and we agree that Reinbold "understood to apoint of certitude it was union policy that all membersshould leave the job when the picket line went up" onthe contemplated date of the strike.On April 18, 1968, the day the strike commenced,some 1,200 to 1,500 members of Respondent, consti-tuting approximately 25 percent of its membership,were employed at Southwestern Bell's Jefferson Streetfacility inHouston.When Reinbold reported forwork at the Jefferson Street facility that morning,there were no pickets present. Thereafter, at 2 o'clockthat afternoon the picket line was formed, and,according to schedule, the employees did in fact walkout.However, Reinbold and certain other employeemembers continued working and completed theirshiftwhich ended at 4:30 p.m. After that day,Reinbold honored the picket line and did not returnto work until the strike was terminated on May 5. OnApril 23, at the request of the chief steward, Reinboldperformed picket duty for some 4 hours.On May 31, the Union filed charges againstReinbold and 10 other members for "failing tocomply with the lawful decision of the Union to leavethe job when pickets were established at the JeffersonToll Building at 2 p.m., on April 18, 1968." AlthoughReinbold cancelled his dues deduction authorizationsometime in July, it is clear that he was a member oftheUnion on the day that he worked behind thepicket line.Moreover, there is no indication in therecord that Reinbold formally resigned from theUnion either prior to the walkout on April 18, orthereafter.On August 19, Reinbold, apparently still amember,' and acting as his own counsel, appearedbefore the duly constituted union tribunal consistingof a presiding officer, a prosecutor, and five jurymembers. After a hearing, the jury found Reinboldguilty of the charges as alleged and agreed upon a fineof $200. Testimony in the present case disclosed thatduring its deliberations the jury considered assignificant, among other things, the fact that Rein-bold, a veteran member of the Union who wasfamiliarwith its policies and needs, deliberatelyworked behind the picket line contrary to Unioninstructions and that such conduct could not butaffect new members and relatively short term employ-ees who worked with Reinbold. Although the jury wasapparently aware that after April 18 Reinbold didhonor the picket line, nevertheless it was the consen-sus of the panel that Reinbold, a union member for 22years,merited a severe fine for his break with union'Under Section 5 of the Union'sConstitution a member who is indues, presumably he would be automatically expelled from the Union atdefault in the payment of his dues for 90 days is automatically suspendedthe end of September.Itwould thus appear that at the time of his trial hefrom membership. If Reinhold continued to withhold the payment of hiswas in fact a member of the Union.186 NLRB No. 50 COMMUNICATIONSWORKERS,LOCAL 6222solidarity and that $200 was an appropriate amount inthis regard.The Unionhas not attempted to collect this finethrough any legal proceedings,nor has it in anymanner affected the employment status or rightsunder the collective-bargaining agreement of JohnReinbold because of the nonpayment of the fine.The complaint alleged andtheTrialExaminerfound that by imposing a $200 fine on ReinboldRespondent restrained and coerced Reinbold andother employees in the exercise of rights guaranteedby Section 7 in violation of Section8(b)(1)(A).Wedisagree.Reinbold was a voluntary member of Respondentwho disobeyed his Union's instruction to honor apicket line established by a sisterLocalat his place ofwork.The complaint does not question Respondent'sright to impose on its members the obligation tohonor that picket line. Reinbold had not resignedfrom the Union prior to his act of working behind thepicket line.He wasfined bya tribunal duly constitut-ed under Respondent's Constitution and By-Laws forbreakingUnionsolidarity as he had been warnedwould be the case.No question is raised,nor can it be,that the discipline meted out had any effect uponReinbold's employment status.In these circumstances,itisapparent that theRespondent'sactions against Reinbold were stepstaken to enforce a legitimate internal union rule whichin and of itself frustrated no aspect of national laborpolicy.It is further apparentthat the onlybasis forfinding the violation alleged is that the fine ispurportedly unreasonable in amount and thereforecoerciveand restraining of Reinbold and othermembers in their exercise of Section7 rights.However,theBoard has recently considered andrejected such a basis for finding that a union's fine ofitsmember for failing to honor an authorized picketline constitutes restraint and coercion cognizableunder Section8(b)(1)(a).2 Forthe reasons stated inArrowDevelopment,we find Respondent did notviolate Section8(b)(1)(A) byfining Reinbold $200 forfailing to honor an authorized picket line.According-ly we shall dismiss the complaint.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.YInternationalAssociation of Machinists and Aerospace Workers, AFL-CIO Local Lodge No 504 (Arrow Development Co)185 NLRB No 22TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE313JAMEST. BARKER,Trial Examiner:This matter was heardatHouston,Texas, on January 31, 1969,pursuant tocharges filed on August 26, 1968,by John H.Reinbold. OnDecember27, 1968,the Regional Director of the NationalLaborRelations Board for Region 23,consolidated thiscase withCase No. 23-CB-898, 898-2, and 898-3 andissued a consolidated complaint and notice of hearing. Byorderof January21, 1969,Trial Examiner Paul E. Weilgranted a motion of the Communications Workers ofAmerica, Local 6222,herein called Respondent or theUnion,for severance of the instant case and the instant casewas separately heard.The portionsof the complaintpertinent to this proceeding allege that the Respondentviolated Section8(b)(1)(A) of the Act bylevying a fine inthe amount of $200 against John H.Reinbold, a member oftheUnion,because he worked for approximately 2-1/2hours behind a picket line established by the Union at afacilityofSouthwestern Bell Telephone Company inHouston,Texas. The parties timely filed briefs with me.Upon consideration of the briefs and upon the record inthis case' and my observation of the witnesses,Imake thefollowing:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYSouthwestern Bell Telephone Company has been at alltimes material herein a Missouri corporation with an officeand place of business at 1407 Jefferson Street, Houston,Texas, where it is, and has been at all relevant times,engaged in the business of transmitting and receiving localand long distance telephone communications as a commu-nications common carrier which operates under the FederalCommunications Act throughout the State of Arkansas,Kansas,Missouri, Texas, and a portion of Illinois, withinterstate communications service by wire and radio.During the 12-month period immediately preceding theissuance of the complaint herein the Company has receivedgross revenues in excess of $100,000 from the furnishing ofits telephone communication services and related businessabove described.Upon these admitted facts, I find that the Company is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE RESPONDENT AS A LABOR ORGANIZATIONCommunicationsWorkers of America, Local 6222, isadmitted to be a labor organization within the meaning ofSection 2(5) of the Act, and I so find.iThe transcript of this proceedingcontainsmany errors in therecordationof recorddiscussions between theTrial Examinerand counselconcerning the issues and contentionsof the respectiveparties with respecttheretoNomotion tocorrect thetranscriptwas filed. However, as thebriefs ofthe parties fully developthe issues and relevantprecedent,I shallorder no correction 314DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE UNFAIRLABOR PRACTICESA.The IssuesThe issue present in this proceeding is whether the Unionviolated Section 8(b)(1)(A) of the Act by levying a fineagainstJohn Reinbold, a union member, because heworked for a period of time behind a picket line establishedby the Union at a Houston, Texas, facility of SouthwesternBell Telephone Company. This raises the question whetherthe Board has jurisdiction under the Act to scrutinize finesimposed by a union on a member for violation of aninternal unionrule so long as the member's job tenure is notaffected. Respondentassertsthat byreasonof the decisioninN.L.R.B. v. Allis-Chalmers Manufacturing Company388U.S. 175 and the Board's decision inWisconsinMotorsCorporation,145NLRB 10972 internal union finesare not subject to Board regulation. Assuming a resolutionof this threshold issue adverse to Respondent, thereremains the further issue of whetherAllis-Chalmersmay beinterpreted as permitting a union to levy only "reasonable"fines againstitsmembers for failing to observe its picketlines. If reached, this latter interpretation ofAllis-Chalmersrequires a determination of whether the fine levied by theRespondent against Reinbold was a reasonable one.B.Pertinent Facts1.Background factsAt relevant times the Respondent and Southwestern BellTelephone Company have been parties to a series ofcollective-bargaining agreements governing the rates of payand terms and conditions of employment of certain of theCompany's employees. The statutes of the State of Texasprohibit compulsory union membership and collective-bargaining agreements pertinent in this proceeding containno union security clause requiring membership in theUnion as a term and condition of employment. However,prior to July 1968,3 when his dues deductions werecanceled, John Reinbold had been a member of Local 6222for approximately 5-1/2 years and of the parent Communi-cationsWorkers of America, AFL-CIO-CLC, for approxi-mately 22 years. His monthly union dues at pertinent timeswere $6.Article XIX of the constitution of the CommunicationWorkers of America, provides that locals may fine,suspend, or expell members for certain acts, including:(e)Working without proper Union authorization,during the period of a properly approved strike inor for an establishment which is being struck bythe Union or Local.The constitution prescribes procedures for charging andtryingmembers for violations of the constitution andprovides for appeal of determinations of the trial panelsconvened pursuant to the provisions of the constitution.The bylaws of Local 6222 adopts by reference the aforesaid2Since the trial of the instant case,theU.S.SupremeCourt hasrendered its decision inWisconsin Motorsaffirming the ultimate conclusionreachedby theBoard therein.Scofield v.National Labor Relations Board,70 LRRM 3105 (1969).provisions of the constitution and promulgates proceduresconsistent therewith.Neither the constitution nor bylaws contain proceduresfor resigning from the Union but the constitution in Section5 provides as follows with respect to the nonpayment ofdues:A member in default, without good cause, in thepayment of any installment of dues for sixty (60) daysfrom the date such amount becomes due, shall beautomatically suspended from the rights of membershipand, if the default continues, without good cause for anadditional thirty (30) days, after notice in writing by theLocal Secretary, shall be automatically expelled fromtheUnion. "Good Cause" shall be that which thegoverning body of the Local determines to be goodcause.2.The unlawful conducta.The nature of the strikeOn April 18, Local 6290, a sister local of Local 6222commenced an economic strike against Southwestern BellTelephoneCompany and as an aspect of the strikeestablished a picket line at the Company's facilities inHouston, Texas. The General Counsel makes no contentionthat the strike or the picket line was in any manner illegal.The picket line was maintained at the Houston facility untilMay 5.b.Strike preparationsOn approximately April 1, and for a period immediatelythereafter, JoeGunn, president of Local 6222, receivedwritten communications and verbal instructions from theInternational relative to establishing a picket line at theJefferson Street facility of the Company in Houston, Texas.As a consequence of this, Gunn verbally instructedmembers of the executive board, his chief and districtstewards, union committee members and coordinatinggroup members that he had received communications fromthe International to the effect that a picket line would beestablished on or about April 12 at the Jefferson Streetfacility.4Gunn instructed those individuals to whom hespoke to inform the rank-and-file membership that thepicketing was to be orderly and in conformance with law,and that the members were to evacuate the buildings atsuch time as the picket line was established.c.The membership meetingOn April 4, the Union held its monthly membershipmeeting.At the meeting Joe Gunn reported to themembership concerning the planned strike, advising themembership that a strike was imminent. He emphasized tothemembership the necessity of maintaining solidarity infollowing the instructions of the leadership, he underscoredthe necessity for maintaining discipline in carrying out theinstructions of the leadership and he asserted that charges3Unless specifically noted otherwise, all dates refer to the calendar year1968.4This date for the commencement of picketing was subsequentlychanged to April 18. COMMUNICATIONSWORKERS,LOCAL 6222315would be filed against those members who disregardedthese instructionsand disrupted the solidarity of the strike.He stated that the members, and particularly the chiefsteward, had responsibility for reporting those memberswho were not maintaining union discipline.He assertedthat those who were charged with faihng to abide by thediscipline would be subject to trial.In the course of this report, Gunn also asserted that theleadership had no knowledge of how long the strike wouldlast and warned the membership that the leadership wouldmake a $25 per capita assessment against each member tosupport the strike fund.No representative of International attended the April 4meeting.John Rembold testified credibly that he did notattend the April 4 meeting.d.The events of April 18On the morning of April 18, John Refnbold reported forhis normaltour of duty at the Jefferson Street facility of theCompanyat 8 a.m.When he entered the building there wasno picket line.When Reinbold left the building at theterminationof his shift at 4:30 p.m., however, he observedthat a picket line had been established at the JeffersonStreetpremises.At the Jefferson Street facility areemployed 1,200 to 1,500 members of the Union, comprisingapproximately 25 percent of its membership.In the meantime,at approximately 8:30 a.m., on April 18,Reinhold participated in a conversation with two employ-ees of Western Electric Company, one of whom he knew tobe a rank-and-file member of the Union. The WesternElectric employees inquired why the Southwestern BellTelephone Company employees had to "walk out" at 2 p.m.The Southwestern Bell employees in the group participatingwith Reinbold in this conversation, asserted that they didnot know the reason and they did not know under whoseauthority the strike had been authorized. During the courseof the day Refnbold also heard discussion among unionmembers to the effect that they were to walk off thejob at 2p.m., when the picketing commenced.Later in the morning of April 18, between the hours of 10a.m. and 12 noon, C. O. Peters, a member of the UnionExecutiveBoard and an employee of the Company,conversed with a group of employees on the Company'spremises. Present in the group was John Refnbold whostood during the course of the conversation within 10 feetof Peters, and across a small table from him. During theconversation with the employees Peters was questioned byone of the employees as to what he, Peters, was going to do"about the walkout." Peters replied it was union policy thatwhen the picketsignswent up at 2 o'clock the unionmemberswould leave the building. An employee presentassertedthat there had been no official union notification.Peters answered that there were 5,000 members in the local5 John Rembold testified at the hearing he could not recall, one way orthe other,this interlude with Peters.In this regard his testimony was notconvincing and I credit Peters both as to the occurrence of the event andthe substance of the remarks he made during it6Gunn had come to the Jefferson Street building to contact andinstruct the stewards and other key personnel charged with coordinatingstrike activitiesThe General Counsel does not contend that the teal was other thanfairand regular and in conformance to established and promulgatedand that it would be impossible for everyone to beindividually contacted.5At approximately 1:50 p.m., on April 18, John Reinboldwas in the employee cafeteria at the Jefferson Street facilityof the Company and observed Joe Gunn in the cafeteria 6Rembold did not seek instructions from Gunn with respectto the strike and Gunn gave none to him.Gunn testified that he did not recall issuing any writteninstructions to members informing them what to do whenpicketing commenced.e.Reinbold honors picket lineAfter leaving the premises of the Company at 4:30 p.m.,on April 18, John Refnbold did not work at any subsequenttime during the strike which terminated on May 5. On April23, at the request of a chief steward, he performed picketduty with C. O. Peters at the Jefferson Street facility from 8p.m. until 12 midnight.f.Union charges and the fineOn May 31, written charges were filed with the secretary-treasurer of the Union charging 11 individuals, includingJohn Refnbold, with "failing to comply with the lawfuldecision of the Union to leave the job when pickets wereestablished at the Jefferson Toll Building at 2 p.m., on April18, 1968." On July 1, Reinbold was advised in writing of atrial to be held on August 19 on the issue raised by the May31 charge. A trial was held on August 19 and a fine of $200was levied against Rembold.7g.The trial proceedingsReinbold attended the August 19 trial and chose to serveas his own counsel. The proceedings were before a trialpanel comprised of a presiding officer and five jurymembers. An individual designated as prosecutor presentedevidence in support of the charge and examined and cross-examined witnesses.At the conclusion of the trial, the trial panel adjourned toconduct its deliberations. Discussed at the deliberationswas, (1) the fact that Refnbold had continued to workbehind the picket line; (2) the effect of this action on newmembers and relatively short term employees employed inthe group in which Reinbold worked; (3) the likelihood thatRefnboldwas familiar with union policies, and theprovisions of pertinent official documents of the Umon,including the constitution and bylaws; (4) the impressionsof panel members with respect to the truthfulness oftestimony introduced by Refnbold at the hearing relating toa dialed telephonemessage;8 and(5) the threat of Reinholdto take counteraction against panel members which threathe uttered at the conclusion of the hearing.9During the deliberations of the jury panel, someprocedures of the Union.8At the hearing representations were made and testimony introducedby Rembold to the effect that a dialed telephone instruction from unionsources left to the individual employee the choice of honoring or workingbehind the picket line. The consensus of the panel members was thatRefnbold had endeavored to mislead the panel during the hearing intobelieving he had first-hand and not hearsay knowledge of the contents ofthe message9As the hearing was nearing completion Reinbold stated in substance,(Continued) 316DECISIONSOF NATIONALLABOR RELATIONS BOARDconsideration was given to the inferences drawn from thespecifications of the charges against Reinbold, that he hadhonored the picket line on and after April 18. There was nodiscussion during the deliberations among the members ofthe jury panel of the amount of Reinbold's earnings for the2 1/2 hours he worked behind the picket line. No formulafor arriving at the amount of a fine was discussed amongthe panel members. However, as the discussion of theevidence adduced before the jury panel evolved, amountswere discussed and a consensus was reached on the $200fine.In this latter regard Dorothy Sparks, who served asforeman of the trial panel, on cross-examination testified asfollows:A. I really don't believe I understand exactly whatyou mean about how we arrived at that figure. I knowwhat we said about it. attitude, belligerent. And also wefelt that in threateningQ.Tellme what you said? Tell me what you saidabout it?A.That anybody who did this with that service andtook that us, you dare not do anything to me, is the waywe felt about it.Q.Yes.A.That person did deserve a heavy penalty.ssssQ.Were various amounts of fines imposed on othertrials than Mr. Reinbold's?A.Yes.Q.Was there any discussion during the considera-tion of Mr. Reinbold's case of the amount of fines thatyou may have already decided in other cases in arrivingat the $200 here?A.No.sssss... please tell me is there anything that you canthink of that was said or discussed that decided as far asthe jury was concerned that $200 was what you wantedto fine him as opposed to picking $200 out of the air?That's what I'm trying to find out. Why did you get the$200? What was said about it? That's what I'm trying tofind out.A.You say that $200 out of the air-that would benear it than to say-we are not comparing it to anyother case we had heard or anything.Q.All right.A.We strictly was on the case itself.Q.O.K.A.And they felt like if it should run in thediscussion that they should have a severe fine, and-that'swhy we finally compromised on the $200-thatwas the low figure, not below that.h.Fine unenforcedThe Union has undertaken no civil or other legal actionto collect the fine that was levied against Reinhold nor hasit in any manner affected the employment status or rightsunder the collective-bargaining agreement of Reinboldbecause of the nonpayment of the fine.The record contains no evidence revealing that it hadbeen the practice of the Union to enforce through trial andfines the bylaw and constitutional proscriptions againststrikebreaking.i.Reinbold's wage rateJohn Reinhold is paid biweekly and under the plantagreement in effect at the time of the strike wascompensated at the rate of $158 for a 40-hour basicworkweek.Under the 1968 plant agreement which became effectiveon July 17 Reinbold was compensated at the rate of $170for a similar workweek.CONCLUSIONSThe initial issue in this case is whether under the decisionof the United States Supreme Court inAllis-ChalmerstheBoard has jurisdiction to entertain a complaint alleging aviolation of Section 8(bXl)(A) arising from the impositionof a fine against a member for working behind a picket lineestablished by the Union in support of a legal strike. TheRespondent contends that this jurisdiction does not residewith the Board, and that, in any event, the fine actuallyimposed was the reasonable one, viewed in context of allsurrounding circumstances.On the other hand, the General Counsel contends thattheAllis-Chalmersdecisionmust be read as renderingviolative of Section 8(b)(1)(A) of the Act fines imposed inthe aforesaid circumstances which are not "reasonable" orare "unreasonably large."InAllis-Chalmersthe court framed the issue before it fordecision as follows:The question here is whether a union which threatenedand imposed fines, and brought suit for their collection,againstmembers who crossed the union's picket lineand went to work during an authorized strike againsttheir employer, committed the unfair labor practiceunder Section 8(b)(1)(A) of the National LaborRelations Act of engaging in conduct "to restrain orcoerce"employees in the exercise of their rightguaranteed by Section 7 to "refrain from" concertedactivities.The fines under consideration by the court wereconcededly reasonable. The court held, in substance, "thebody" of Section 8(b)(1)(A) may not be interpreted asreaching the imposition of fine against recalcitrantmembers who worked behind a union picket line, andattempts at court enforcement. The court observed "(O)urconclusion that Section 8(b)(1)(A) does not prohibit thelocal's action makes it unnecessary to pass on the Boardholding that the proviso protected such actions." 10However, the court observed, by way of dicta, "(A)t thevery least it can be said that the proviso preserved the rightsofunions to impose fines, as a lesser penalty thanexpulsion, and to impose fines which carry the explicit orthat if theUnion continued to harass him, and iftheytook any "hide off"plenty of trouble."him," they had better do a good job because he wouldgivetheUnion10N.LR.B. v. Allis-Chalmers, supra,p.192, at note 29. COMMUNICATIONSWORKERS,LOCAL 6222implicit threat of expulsion for nonpayment. Therefore,under the proviso the rule in the UAW constitutiongoverning fines is valid and the fines themselves andexpulsion for nonpayment would not be an unfair laborpractice."It is pertinent to observe that Justice Brennan, writing forthe majority of a closely divided court, was deciding a caseinvolvingreasonablefines.In his concurring opinion,JusticeWhite ascribes to the court the "more persuasiveand sensible construction of the statute" observing: "(M)yBrother Brennan, for the court, takes a different view,reasoningthatsinceexpulsionwould inmanycases-certainly in this one involving a strong Union-be afar more coercive technique for enforcing a union rule andfor collectinga reasonablefine than the threat of courtenforcement, there is no basis for thinking that Congress,having accepted expulsion as a permissible technique toenforce a rule in derogation of Section 7 rights, neverthelessintended to bar enforcement by another method which maybe far less coercive." '[Emphasis supplied.] Writing for thefour dissenting justices, Justice Black similarly interpretsthe decision of the court as dealing with reasonable fines forhe observes, "(W)ith no reliance on the proviso to Section8(b)(1)(A) or on themeaningof Section 7 the Court'sholding boils down to this: A court-enforced reasonablefine for nonparticipation in a strike does not `restrain orcoerce' an employee in the exercise of his right not toparticipate in the strike."Additional language crucial to the formulation of the"reasonable" fine theory is found in the following passagefrom the court's decision: 11There may be concern that court enforcement maypermit the collection of unreasonably large fines.However, even were there evidence that Congressshared this concern, this would not justify reading theAct also to bar court enforcement of reasonable fines.[Footnote citations deleted.]In context with this observation, however, the court alsoobserved:It has been noted that the State Courts, in reviewing theimposition of union discipline, find ways to strike down"discipline [which] involves a severe hardship." Sum-mers, legal limitations on union discipline, 64 Harv. L.Rev. 1049, 1078 (1951).In answer to the observation of the court in this regard,Justice Black, writing for the dissenting justices, asserted:Thus, although the union herein posed minimal finesfor the purpose of its "test case," it is not too difficult toimagine a case where the fines will be so large that thethreatof their imposition will absolutely restrainemployees from going to work during a strike. Althoughan employee might be willing to work even if it meantthe loss of union membership, he would have to be wellpaid indeed to work at the risk that he would have topay his Union $100 a day for each day worked. Ofcourse, as the court suggests, he might be able to defeatthe Union's attempt at judicial enforcement of the fineby showing it was `unreasonable' or that he was not a`fullmember' of the union, but few employees would11N LR B v Allis-Chalmers,pp 192-19312N L R B v Allis-Chalmers,p. 204317have the courage or the financial means to be willing totake that nsk.12Ifdoubt lingered as to the existence of a distinctionbetween "reasonable" and "unreasonably large" finesunder the court'sAllis-Chalmersdecision, the court's recentdecision in theWisconsin Motorscase13 goes far to dispellthat doubt.In finding no violation of Section 8(b)(1)(A) the courtobserved as follows: Based on the legislative history of thesection, [Section 8(b)(1)(A)] including its proviso, the courtinN.L.R.B. v. Allis-Chalmers Mfg. Co.,388 U.S. 175, 195,distinguished between internal and external enforcement ofunion rulesand held that `Congress did not propose anylimitations with respect to the internal affairs of unions,aside from barring enforcement of a union's internalregulations to affect a member's employment status.' Aunion rule, duly adopted and not the arbitrary fiat of aunion officer, forbidding the crossing of a picket line duringa strike was therefore enforceable against voluntarymembers by expulsion or a reasonable fine. The Court thusessentially accepted the position of the National LaborRelations Board dating fromMinneapolis Star and TribuneCo., 109 NLRB 727, where the Board also distinguishedinternal from external enforcement in holding that a unioncould fine a member for violating a rule against workingduring a strike but that the same rule could not be enforcedby causing the employer to exclude him from the workforce or by affecting seniority without triggering violationsof Section 8(b)(1), 8(b)(2), 8(a)(1), 8(a)(2), and 8(a)(3).These Sections form a web, of which Section 8(b)(1)(A) isonly a strand, preventing the Union from inducing theemployer to use the emoluments of the job to enforce theUnion's rule. [Footnote citations deleted.]Inconjunctionwith the foregoing by a footnoteobservation the court also noted:The Board has long held that Section 8(b)(1)(a's)legislative history requires a narrow construction whichnevertheless proscribes unacceptable methods of unioncoercion, such as physical violence to induce employeesto join the Union or to join a strike.In re MaritimeUnion,78 NLRB 971, enfd. 175 F.2d 686 (C.A. 2nd Cir.1949).In itsScofielddecision the court stated, as it had done inAllis-Chalmers,that the Landrum-Griffin Act did notpurport to overturn or modify the Board's interpretation ofa Section 8(b)(1).In further delineating the reach of its decision the courtcontinued as follows:Although the Board's construction of the Section[Section 8(b)(1)(A)] emphasizes the sanction imposed,rather than the rule itself, and does not involve theBoard in judging the fairness or wisdom of particularunion rules, it has become clear that if the rule invadesor frustrates an overriding policy of the labor laws therulemay not be enforced, even by fine or expulsion,without violating the Section 8(b)(1). In bothSkura[Local 138 International Union of Operating Engineers148 NLRB 679], andMarine Workers [Industrial Unionof Marine Shipbuilding Workers of America,159 NLRB13Scofield v N LP,B, et al,70 LRRM 3105 318DECISIONSOF NATIONALLABOR RELATIONS BOARD1065 ], the Board was concerned with union rulesrequiring a member to exhaust union remedies beforefiling an unfair labor practice charge with the Board.That rule, in the Board's view, frustrated the enforce-ment schemeas established by the statute and theUnion would commit an unfair labor practice by fine orexpelling members who violated the rule.Pursuant to this analysis the court then formulated thefollowing rule:Under this dual approach Section 8(b)(1) leaves a unionfree to enforce a properly adopted rule which reflects alegitimateunion interest, impairs no policy Congresshas imbedded in the labor laws, and isreasonablyenforced against union members who are free to leavethe Union and escape the rule. This view of the statutemust be applied here. [Emphasis supplied.]Applying its formulated rule to the facts of the casebefore it, the court inScofieldobserved further:In the case at hand, there isno showing in the record thatthe fines wereunreasonableor the mere fiat of a unionleader, or that the membership of petitioners in theUnion were voluntary. Moreover, the enforcement ofthe rule was not carried out throughmeansunaccepta-ble in themselves, such as violence or employerdiscrimination. Itwas enforced solely through theinternal technique of union fines, collected by threats ofexpulsion of judicial action. The inquiry must thereforefocus on the legitimacy of the union interest vindicatedby the rule and the extent to which any policy of the Actmay be violated by the Union impose productionceiling. [Emphasis supplied.]Thus, the decision inScofieldreinforces the view gleanedfromAllis-Chalmers,that to escape the prohibition ofSection 8(b)(1)(A) a disciplinary fine levied against amember must be reasonable in amount.14 Those that arenot "impinge on the policies enunciated in Section 7 of theAct" and lose the shelter of the "federally unentered14 If this were not so,and if it had viewed Congress by the passage ofSection 8(b)(1)(A) as having intended no Board authority in the area ofdisciplinary fines, it is apparent that the court would have refrained fromthe carefully drawn distinction between "reasonable"and "unreasonable"fines.15Cf.Scofield,supra,at p. 3106 In.3.The observation of the court inMachinists v. Gonzales,356 U.S. 617 to the effect that, "[T]he protection ofunion members and their rights as members from arbitrary conduct byunions and union officers has not been undertaken by Federal law, andindeed the assertion of any such power has been expressly denied" must beread in light of the amplification affordedinScofield.16The Respondent contends that,as the Board has not "announced anyapproved standards or guidelines by which it intend(s) to judge uniondiscipline as to .. .reasonableness[in the imposition of disciplinaryfines]"the General Counsel is proceeding improperly by attempting to usethis case as a vehicle to establish Board jurisdiction in the area and topromulgate new standards.Moreover,the Respondent criticizes the failureof the General Counsel to spell out "either in the complaint or at thehearing" the standards he intended to urge."(I)n exercising its quasi-judicial function an agency must frequently decide controversies on thebasisof new doctrines,not theretofore applied to a specific problem,though drawn to be sure from broader principles reflecting the purposes ofthe statutes involved and from the rules invoked in dealing with relatedproblems.If the agency decision reached under the adjudicatory powerbecomes a precedent,itguides future conduct in much the same way asthough it were a new rule promulgated under the rule making power, andboth an adjudicatory order and a formal"rule" are alike subject to review.Congress gave the Labor Board both these separate but almost inseparablyrelated powers.No language in the National Labor Relations Act requiresthat the grant or exercise of either power was intended to exclude theenclave" open to state,regulationof the contractualrelationship between union and employee.15The criteria or standard for determining what is areasonable fine has been established in no Board or courtdecision.However, a definitive standard and formula fordetermining that a fineis reasonablehas been found byTrial Examiner Ramey Donovan inBooster Lodge No. 405,InternationalAssociationofMachinists and AerospaceWorkers,AFL-CIO (The Boeing Company),CaseNo.15-CB-779, TXD-737-68,issuedDecember 30, 1968.16In hisBoeingdecision Trial Examiner Donovan stated:For several reasons, it is our opinion that the Courtcontemplated that a reasonable fine was one that wouldbe less than a total deterrent to working during a strike.As we haveseen, the expulsion of a member from astrong union is, in effect, total deterrence to strikebreak-ing or any other internal rule violation. But the Court,recognizing the aforementioned power of the strongunion, said that the strong union could impose a lesserpenalty than expulsion, to wit, fines and courtenforcement thereof. By the same token, it wasconcluded that the weak union could seek courtenforcement of fines because itwas a lesserpenaltythan expulsion. Since expulsion by a strong union isequivalent to total deterrence and since the Courtreferred to court enforcement of fines as a lesser penaltythan expulsion, then a reasonable fine, enforceable incourt, should not be so large in amount that it is equalto total deterrence. If this is not so, court enforced finesare not lesser penalties than expulsion by a strongunion.Another reason for believing that a reasonable fine isone that is less than a total deterrent to any unionmember working during a strike is the fact that, undertheAct, the right to strike and to shut down theemployer's operation is not unlimited. The SupremeCourt has held that during an economic strike anBoard's use ofthe other." [Footnotecitation deleted.]N.L.R.B. v.Wyman-Gordon Co.,70 LRRM 3345 (1969), concurringopinion ofJustice Black,supra,page 3349. "The shortof it would seem to be that when anadministrative agency makes law as a legislature would,itmust follow therule-makingprocedure prescribedinSection4 [of the AdministrativeProcedure Act], whenitmakes law as a court would,itmust follow theadjudicativeprocedure prescribedinSections5,7,and8 [of theAdministrative Procedures Act]; whetherto use one method of law makingor the other is a questionof judgment,not of power.N.LR.B. v. A. P. W.Products Co.,316 F.2d 899, 905 (C.A. 2); seealsoN.L.R.B. v.Wyman-Gordon Co., supra,pp. 3346-3347. InAllis-Chalmersthe Supreme Courtdelineatedan area of union conductarguably proscribedby Section8(b)(I)(A).As was clearlywithin hisauthorityunder Section 3(d) of theAct, the General Counsel proceeded by way ofnotice,complaint, andadversaryhearingunderSection 10 of the statute to determineadjudicatively the reach of Section8(bxl)(A), construed in light of theAllis-Chalmersdecision.Thisis consistentnot onlywiththe AdministrativeProcedure Act but with the time-honored approachof the Board,affirmedby the courts,in seekingto giveadministrative applicationto the variousprovisionsof the statute"expressiveof such large public policy"PhelpsDodge Corp. v. N.L.R.B.313 U.S. 177 (1941),Local 761,International Unionof Electrical, Radio& MachineWorkers, AFL-CIO v. N.L.R.B.,366 U.S.667 (1961). The procedural validity ofthis proceedingis not marred by thefailureof the General Counsel todefine, in detail,a set rule fordetermining "reasonableness." It is enough that upon a legally sufficientcomplaintandnoticehechallenged theRespondent'sconduct,adjudicatively, invokingthe Board's remedialpowers onlyover theconductproclaimed to have violatedthe proscriptionsof the Act.He sought noformulation and retroactiveenforcement of a rule of generalapplication. COMMUNICATIONSWORKERS,LOCAL 6222319employer has the right to protect and carry on hisbusiness by hiring permanent replacements for thestrikers. [Footnote citation deleted.]sssIt is one thing for a union and its members, throughloyalty, dedication, conviction, and solidarity, to strikeand to voluntarilyremainon strike and thereby exertmaximum economic pressure by closing down a plantcompletely, but it is another thing to obliterate allaspects of individual freedom by court enforced fines ofa private organization when the fines are so large inamount that no member could work. Section 7 andSection 8(b)(1)(A) of the Act underwentsomeattenua-tion inAllis-Chalmersbut it is doubtful that theydisappeared completely. If there is one thing reasonablyclear regarding the enactment of Section 8(b) of the Actin 1947,it isthat the Section was intended to prevent aunion from affecting the employment of employeesexcept in the narrow area of nonpayment of dues undera unionshop contract. A fine thatis so greatthat it is anabsolute deterrent to working prevents an employeefrom working and deprives him of employment. Again,if the fine isper se atotal deterrent then we have totaldeterrence and this result is inconsistent with the court'sdefinition of a reasonable fineas a lesserpenalty thanexpulsion by a strong union, the expulsion being, aspreviously described, equivalent to total deterrence.A further consideration in reaching a conclusion that areasonablefine isless than a total deterrent is the natureof a union and its relationship to employee members.The union's strength, except in a nonfree society,ultimatelyand in the long run, depends on thevoluntary support and loyalty of its members. Theobjective fines and other discipline would properly bethe rehibilitation of recalcitrantmembers into loyalmembers rather than further or complete alienation ofthe recalcitrants. The good and bad members of theUnion will continue to be employees in the plantrepresented by the Union. A reasonable fine, imposedon strikebreakers, that deterred such activity, wouldappear more consonant with the term reasonable fine asused by the Supreme Court than woulda fineso large inamount,accompanied by court enforcement and costs,that it is a total deterrent which quite possibly couldcompletely alienate the member from any voluntarycooperation with, or support of, the Union thereafter.As previously stated, it is our opinion, that a reasonablefine,in the context in which we are considering theterm, should be based on a relationship of the fine to thestrikebreakers'earningsduring the strike.We haverejected, for reasons stated, total deterrence as compati-ble with a reasonable fine. This would eliminate a finethat is equivalent to 100 percent of earnings during astrike and it would eliminate any fine in a greateramount thansuch totalearnings.The reasonable fine is,we believe, equitable and conveniently defined as apercentage of the strikebreakers' earnings, where the17BoosterLodge No 405,etc, supra, p2018The fine was also comprised of an element of reprisal againstReinhold personally(deriving from his threat at the trial to gain retributionpercentage of earnings encompassed by the fine is largeenough to deter the normal employee from violating hisobligation as a union member to refrain from workingduring a duly authorized strike,but not so large that itcompletely eliminates,as a practical matter, all freedomof choice on the part of the employee to exercise somemajor of individual freedom as guaranteed underSection 7 and 8(b)(1)(A) of the Act.ss**sIt is the Examiner's opinion that a fine of 35 percent orless of astrikebreaker's earningsat his regular straighttime rate is, presumptively, a reasonable fine. We alsobelieve that a fine of 80 percent or less of overtime orpremium pay, earned by a strikebreaker, which hewould not normally have earned but for the fact that hisfellow union members were engaged in an authorizedstrike, presumptively, is a reasonable fine. We believethat a total fine embracingsome earningsat the 35percentor lessrate andsome earningsat the 80 percentor lessrate is,presumptively, a reasonable fine.In agreementwith Trial Examiner Donovan, and for thereasons stated by him, I find thata fine, to be reasonable,may be of sufficient magnitude "to deter the normalemployee from violating his obligation as a union memberto refrain from working during a duly authorized strike, but[may not be] so large that it completelyeliminates, as apracticalmatter, all freedom of choice on the part of theemployee toexercise some measureof individual freedomas guaranteed under Section 7 . . . of the Act." 17 Asobserved by Trial Examiner Donovan, all fines have anelementof punishment. When thesizeof the fine is such asto leave to the membera genuinechoice of alternatives thefine does not derogate the guarantees of Section 7 of theAct andservesto protect the legitimate interests and endssought to be achieved by the collective-bargaining agentinvested with the responsibility under the Act of represent-ing unit employees. However, when the magnitude of thefine is such that, in terms of economic reality, the memberhas no choice at all, his Section 7 rights are subordinatedthereby to the ends sought to be achieved by the collective-bargaining agent, and the fineassumes apunitive andretributive character.The record evidence is convincing that in deliberating thefine to be assessed against Reinbold, the jury panelundertook no balancing of rights, and that unionintereststotally dominated the judgment of the panel. The fine thatemerged, by the testimony of its foreman, was a "heavypenalty" which, while it reflected legitimate union concernover the erosion of membership discipline suffered atRembold's hand, was in no discernable manner moderatedby a consideration of Rembold's statutory rights to abstainfrom supporting the strike or of his strike or normalworkweek income. isIt is apparent that, in the case at bar, the fine of $200imposed against Reinbold for working 2 1/2 hours behindthe picket line, whereby he earned $9.11, was of such amagnitude as to deprive Reinhold of any practical choice ofagainst theUnion) which boreno relationshipto any interest of the Unioninmaintainingthe efficacyof its ruleand which was unrelated to anyreasonable deterrent objective 320DECISIONSOF NATIONALLABOR RELATIONS BOARDalternatives. The fine exceeded by more than 20 times theamount ofhis strikeearningsand was 126 percent of histhen currentlyweeklyearnings.This fineassessed againstReinbold by the Union also had a precedential effect offoreseeably depriving members of any realistic choice in theevent of a future strike called or supported by the Union.It is sufficient for the purpose of this case to decide, as Ido, that a fine of the amount here assessed against JohnReinbold reflects the failure of the Union through its trialpanel to properly balance Reinbold's Section 7 rightsagainst the legitimate interests of the Union; 19 and to findfurther that, as a consequence of the unreasonably largefine imposed through this process, the Union coerced JohnReinbold in the exercise of his Section 7 rights and therebyviolated Section 8(b)(1)(A).The fine was not purged of its coercive elements byreason of the freedom Reinbold had, which he did notexercise, to resign from the Union prior to undertaking toremain at work behind the picketline.20Unlike theemployees inScofieldwhere the fines to be imposed forbreach of the union's rule had been promulgated and longestablished,Reinbold had no basis for assuming, in theabsence of any known past practice of the Union, that hewould be fined, or that the fine for his initial offense wouldbe as repressive as it turned out to be. Moreover, thecoercion, which I find occurred, arose at the moment of thefine's imposition and at that moment the Union's right tosatisfaction21 and Reinbold's obligation to perform becamefixed, as they arose from the contractual relationshipbetween union and member which existed at the time ofReinbold's picket line offense. The right and concomitantobligation thus survived the Respondent's subsequentterminationof his dues deduction.22Nor was the fine rendered noncoercive, and thereforenonviolative of the Act, by reason of the fact, undisputed,that Respondent has not resorted to court enforcement foritscollection.To the wage earner against whom it wasassessed, the fine, as I have found, remained an obligation,and not a nullity. So long as it retained this status itconstituted a detriment of significance to be weighed byReinhold in reaching any future decision regarding the19 It is essential,as noted by the court inN.L.R.B. v. Allis-ChalmersMfg. Co.,388 U.S. 175 (1968), that a union, as an attribute of its strikepower, have the rightto fineand expell strikebreakers. This right in supportof thestrike,declared to be "the ultimate weapon in labor's arsenal forachievingagreement on its terms," however, in my view, is not unlimitedand must be balanced against the rule of "reasonableness" specified inScofieldandAllis-Chalmers.20 I find, as a fact, both by reason of union practice and theconversations which he heard on April 18, Reinhold understood to a pointof certitude it was union policy that all members should leave the job whenthe picket line went up at 2 p.m.21 It was ofcourse, subject to reduction or remittitur by a court, in anenforcement suit.22 InScofieldthe employees could reach an informed judgment as to theconsequence of any breach of the union's rule because they knew the ruleand had been apprised of the formula for assessing fines. Thus the ruleenunciated inScof:el4considered together with Reinbold's failure to resignfromtheUnion, may not be viewedas excusingthe unionaction herein.Moreover, inScofield,the fines assessedwere found by the court to havebeen"reasonable" and thus noncoercive. As the court found, "(U)nless therule or itsenforcement impinge on some policy of the federal labor law, theregulationof the relationship between union and employees is acontractual matter governed by local law."Scofield supra,p. 3106, fn. 3.23 1 find nomerit inRespondent's contention that the Board shouldparticipation in or abstention from union activities forwhicha fine could be assessed as the price ofnonparticipation.23While the foregoingfindings are sufficient, in my view, todetermine the issues raised in this case, in further agreementwith Trial Examiner Donovan, I am of the opinion that inthe interest of orderly and efficient administration of theAct it is desirable to establish a formula by whichindividuals and organizations subject to the Act mayreasonably predetermine fines which are "reasonable" andthose which are not. After careful consideration of thevariant alternatives, I am in agreement with Trial ExaminerDonovan that a fine of 35 percent or less of a strikebreak-er's earnings at regular straight time pay rate and of 80percent or less of his premium time earnings accrued duringthe strike is a presumptively reasonable fine within themeaning of theAllis-Chalmersconcept.24 However, I wouldaugment this formula by permitting a union to imposeagainst a membera minimumfine equivalent to 1 day'sstraight time pay foranywork unauthorized by the Unionperformed by the member behind the picket line during thecourse of a legal strike approved by the Union.25 A fine ofthe size suggested would have the effect of encouragingmembership support of the strike both at the outset andduring its duration, while, in keeping with the spirit andmandate of Section 7 of the Act, not foreclosing employeesof the choice whether to commit, withhold, or, during thestrike, withdraw his support of the strike in accordance withhis wishes, evaluations, and judgments as to the merits ofthe strike or its continuation, as the case may be. In thismanner the Union's internal rules are given meaning andthe guarantees of Section 7 of the Act are given realisticdimension.26 Thus, in emphasizing as I have the disparatenature between the amount of the fine levied againstReinbold and Reinbold's strike earnings during his 2-1/2hour stint behind the picket line, I intend no inference thattheUnion's interest in maintaining the credibility andintegrity of its internal rules against strikebreaking were sorelatively subordinate to thesuperiorguaranteesof Section7 of the Act as to relegate the Union to token action.27Obviously, to protect against such transitory departuresabstain herein by reason of Reinbold's failure to resort to internal unionappellate procedures to test the validity of the fine. Because the fine hereinwas unreasonably large and therefore violative of the Act,the conduct oftheUnion"touches the public domain covered by the Act"and the Boardhas jurisdiction to entertain the complaint.N.LR.B.v.Marine &ShipbuildingWorkers,68 LRRM 2257 (1968).24Generally,fines which would discourage strikebreaking by extractingallearnings accrued by the member from work performed behind thepicket line are deemed incompatible with the SupremeCourt's concept of"reasonable,"as these fines would constitute a total deterrent to themember's exercise of a realistic choice.A case to case approach creates sovariable and imprecise a climate for the exercise of judgment by theemployer-member unskilled in the nuances and niceties of the law as todecisively militate against this approach.26At the time of the strike John Reinbold's earnings for 8 hours' workwere $31.60, as contrasted to the $200 which he was fined.26A token or wrist-slap type of fine falls far short of achieving thislatterobjective.Itisfor this reason,and not because transitorynonobservance is more,or less, serious than prolonged nonobservance thata minimum must inhere.27Under the 35/80 percent formula proposed by TrialExaminerDonovan in hisBoeingdecision,the maximum fine the Union could haveimposed against Reinhold would have been $3.46 extracted from the $9.875straight time pay which Reinbold earned. COMMUNICATIONSWORKERS,LOCAL 6222321and flaunting of the rule, which if widespread, would havesubstantial, cumulative adverse effect upon any legitimatestrike effort, a union must have the right to impose asignificantminimum fine foranybreach of its rule. The finehere suggested would reach this accommodation.28The application of the 35/80 percent formula articulatedinBoeingwould thus become operative against a member'searningsbehind a picket line accrued after the completionof one normal shift and, in calculating the total fineassessable,would be in addition to the minimum finepermitted under the aforesaid standard.I am of the further opinion, in substantial agreement withTrial Examiner Donovan, that in order to strike the properbalance between rights guaranteed under Section 7 of theAct and the responsibilities residing with the statutorycollective-bargaining agent, a union, prior to the com-mencement of an authorized strike, must apprise each of itsmembers in a manner calculated to achieve actualnotification to them29 that, (1) members who work behindthe picket line during the strike may be subject to finesenforceable in court, (2) the amount of the minimum fineassessableagainst a member for his initial breach of theunion rule, (3) the formula or standard to be applied indetermining the ultimate total fine assessable against arecalcitrantmember and (4) to escape the ultimateimposition of a fine, the member, prior to crossing a picketline,must notify the union, in writing, of his intention toimmediatelywithdraw from full membership in theunion.30 In this latter connection, the Union's notificationtomembers covered by a maintenance of membership orother union security arrangement must accurately apprisethemember of his membership obligations and optionsunder prevailing collective-bargaining terms, including thedates and method by which the member may terminate hismaintenance of membership as well as the member'sobligation under a union security contract to continue topay the equivalent of dues in the event he accomplisheswithdrawal from full union membership. Moreover, underthis notification requirement, the Union must apprise itsmembers that under applicable rules the required writtennotification to it is accomplished by deposit in the UnitedStates mailsof the appropriate written instrument or bydispatch of a telegram of like content.Thus,under the foregoing rules, an employee iscapacitated tomake a reasoned judgment whether toexercisethe guarantees of Section 7 of the Act so as toengage orrefrain from engaging in union activities. A fineimposed against an employee who serves the describedwritten notice upon the union and in a timely fashion,28Although it is recognized that in a brief strike of a duration of a dayor less,this minimum might equal or exceed strike earnings,the rule for thereasons stated is believed"reasonable"and justified in striking a properbalance of rights29A form notice posted at union meeting halls and offices and onbulletin boards at employee work locations would be an acceptable methodof notification30CfScofield,supra, p.310831When the bylaws and constitution of a union contain no proceduresfor resigning all that is required is that the employee make clear andunequivocal his intent SeeAeronautical Industrial DistrictLodge 751,affiliatedwithThe International Association of Machinists & AerospaceWorkers,AFL-CIO (The BoeingCompany),173NLRB No 71 Whenprovisions are spelled out in bylaws and/or constitutions the employeeconsonant with the aforesaidrules,effectuates his with-drawal from the union would be coercive and violative ofSection 8(bxlXA).31 Similarly, a fine which substantivelydeparts from any of the elements of the aforesaid rulewould be, presumptively, not a reasonable fine and wouldbe violative of Section 8(b)(1)(A) of the Act when imposedagainst an employee who breaks the union's rule but retainshismembership in the union. On the other hand, a fineleviedby a union against such an employee aftercompliance with all the notice elements of the aforesaidrule, and which complies with the 35/80 percent formulaelement of the above rule, would be, presumptively, areasonable fine and would not be subject to attack underthe Act.32In sum and for the reasons stated above, I find that theUnion violated Section 8(b)(1)(A) byassessingagainst JohnReinbold, a member, a fine so large in relation to his strikeor normal weeklyearningsas to constitute for practical,economic purposes, a total deterrent to his exercise of theright guaranteed by Section 7 of the Act to refrain fromparticipation in concerted activities. This disparity betweenfine and income is such as to deprive the fine of therequisite reasonableness demanded under theAllis-Chal-mersandScofielddecisions.Becauseof this disparity, thisdecision does not and need not rest upon a retroactiveapplication of the formula or notice provisions articulatedherein.33IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations ofSouthwesternBellTelephone Company described insection I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices violative of Section 8(b)(1)(A) of the Act, Ishall recommend that it cease and desist therefrom and thatittake certain affirmative action which is necessary toeffectuate the policies of the Act.Having found that labor organizations under the statutemay impose reasonable fines upon members for workingbehind a picket line during a legal, authorized strike, andhaving further found that the instant strike was of thatafter giving notice of intention may reasonably be required to take thesubsequent steps required to complete his resignation in conformity toprevailing bylaw and constitutional provisions In those instances wherethe appropriate notice of intent is not alone sufficient to accomplish aresignation,it is reasonable to require a union to abstain from passingjudgment upon the acts of a recalcitrant employee until the time andopportunity requisite for accomplishing resignation under applicableprocedures has passed32 The presumption of the aforesaid rules, like all presumptions, may bein a specific factual situation,overcome by sufficient evidence to establishtheir inapplicability33However,the underlying rationale and the minimum fine provision isdeemed relevant to the fashioning of an appropriate remedy 322DECISIONSOF NATIONALvariety, in order to balance the right of the Union to imposereasonable fines against the superior guarantees to JohnReinbold of Section 7 of the Act to refrain from engaging inconcerted activities, I shall recommend that the Unionexpunge and rescind so much of the fine levied againstJohn Reinbold as exceeds the amount of John Reinbold'sentireearnings in the employ of Southwestern BellTelephone Company on the day of April 18, 1968. I shallfurther recommend that the records of the RespondentUnion with respect to the fine against John Reinbold becorrected to reflect the imposition of the lesser fine in theamount here indicated, and that the Union notify JohnReinbold in writing of this action.Upon the foregoing findings of fact and conclusions oflaw and upon the entire record in this case, I make thefollowing:CONCLUSIONS OF LAW1.Communications Workers of America, Local 6222 isa labor organization within the meaning of Section 2(5) ofthe Act.2.Southwestern Bell Telephone Company is an em-ployer engaged in commerce within the meaning of Section2(6) and (7) of the Act.3.By imposing a fine of $200 against John Reinbold, amember, for working 2-1/2 hours behind a picket line at afacility of Southwestern Bell Telephone Company during astrike authorized by the Union, the Union restrained andcoerced John Reinbold in the exercise of rights guaranteedinSection 7 of the Act and thereby violated Section8(b)(1)(A) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case,it is recommended that Respondent, its officers, agents andrepresentatives, shall:1.Cease and desist from:(a) Fining members in amounts of money that constituteunreasonably large fines because they worked behind apicket line during a lawful strike authorized by the Union.(b) In any like or related manner restraining or coercingitsmembers in the exercise of rights guaranteed in Section 7of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Withdraw and rescind so much of the fine leviedagainst John Reinhold as exceeds the amount of the wagesearned by John Reinbold in the employ of SouthwesternBellTelephone Company during the entire workday ofApril 18,1968.(b) Correct all pertinent records relating to the trial andthe fine of John Reinbold to reflect this modification andinform John Reinbold, in writing, of the action taken.(c) Post at its office and meeting halls and at the JeffersonStreet facility of Southwestern Bell Telephone Company, inHouston, Texas, the Company willing, copies of the noticeattached hereto and marked "Appendix." 34 Copies of saidLABOR RELATIONS BOARDnotice, on forms provided by the Regional Director of theNational Labor Relations Board for Region 23, after beingsigned by an authorized representative of the Respondent,shall be posted at the aforesaid locations in conspicuousplaces, including all places where notices to members andemployees are customarily posted, and reasonable stepsshall be taken to insure that said notices are not altered,defaced, or covered by other material.(d)Notify the Regional Director, in writing, within 20days of the receipt of this Decision, what steps it has takento comply herewith.3534 In the event that this RecommendedOrder is adopted by the Board,the words "a Decisionand Order"shall be substitutedfor the words "TheRecommendedOrder ofa Trial Examiner"in the notice. In the furtherevent thatthe Board'sOrder isenforced by a decree of a United StatesCourt of Appeals,thewords"A Decree of the UnitedStates Court ofAppealsEnforcing an Order" shall be substituted for the words "aDecision and Order."35 In the event that this RecommendedOrder is adoptedby the Board,this provisionshall be modified to read: "Notifythe Regional Director forRegion 23,inwriting,within10 daysfrom the date of thisOrder, whatstepsRespondenthas takento complyherewith."APPENDIXNOTICE ToALL MEMBERSPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employeesthat:After a trial in which the Union and the General Counsel ofthe National Labor Relations Board were represented byattorneys, a Trial Examiner of the Board, who heard theevidence, has found that we have violated the NationalLabor Relations Act in certain respects, and has recom-mended that we post this Notice and comply with its terms.WE WILL NOT restrain or coerce our members in theexercise of their right guaranteed in Section 7 of theNational Labor Relations Act which guarantees toemployees the right toengagein or to refrain fromengaging in union activity, such as a strike.WE WILL NOT restrain or coerce employees in theexercise of their rights guaranteed in Section 7 of theAct to refrain from engaging in union activities, such asa strike, by imposing unreasonable fines against ourmembers.WE WILL withdraw so much of the $200 fine imposedagainst John H. Reinbold on August 19, 1968, becausehe had worked 2-1/2 hours behind our picket line atSouthwestern Bell Telephone Company in Houston,Texas, on April 18, 1968, as exceeds the amount of hiswages from Southwestern Bell Telephone Company forApril 18, 1968.WE WILL correct the records of the August 19, 1968,union trial of John Reinhold, and the other records ofthe fine assessed against him, to show the change in theamount of the fine.WE WILL notify John Reinbold, in writing, that thesechanges have been made and that we are entitled tocollect a fine in the amount of his wages for April 18,1968. COMMUNICATIONSWORKERS,LOCAL 6222323WE WILL NOT in any like or related manner restrainor coerce employees in the exercise of the rightsguaranteed to them in Section 7 of the National LaborRelations Act.DatedBy(Representative)(Title)COMMUNICATIONS WORKERSOF AMERICA,LOCAL 6222(Labor Organization)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice may be directed tothe Board'sRegional Office, 6617 Federal Office Building,515Rusk Avenue,Houston,Texas 77002, Telephone713-226-4722.